--------------------------------------------------------------------------------

EXHIBIT 10.3
 
INCR Fifth Excess Catastrophe
Reinsurance Contract
Effective:  July 1, 2012
 
Federated National Insurance Company
Sunrise, Florida
 

 
[image.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Article
   
Page
1
 
Classes of Business Reinsured
1
 
2
 
Commencement and Termination
1
 
3
 
Territory
2
 
4
 
Exclusions
3
 
5
 
Retention and Limit
4
 
6
 
Florida Hurricane Catastrophe Fund
4
 
7
 
Other Reinsurance
5
 
8
 
Definitions
5
 
9
 
Loss Notices and Settlements
7
 
10
 
Salvage and Subrogation
7
 
11
 
Reinsurance Premium
7
 
12
 
Special Provisions
8
 
13
 
Late Payments
8
 
14
 
Offset
9
 
15
 
Access to Records
9
 
16
 
Liability of the Reinsurer
9
 
17
 
Net Retained Lines (BRMA 32E)
10
 
18
 
Errors and Omissions (BRMA 14F)
10
 
19
 
Currency (BRMA 12A)
10
 
20
 
Taxes (BRMA 50B)
10
 
21
 
Federal Excise Tax (BRMA 17D)
11
 
22
 
Reserves
11
 
23
 
Insolvency
12
 
24
 
Arbitration
13
 
25
 
Service of Suit (BRMA 49C)
14
 
26
 
Severability (BRMA 72E)
14
 
27
 
Governing Law (BRMA 71B)
14
 
28
 
Non-Waiver
14
 
29
 
Notices and Contract Execution
15
 
30
 
Intermediary
15
     
Schedule A
   

 

 
[image.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
INCR Fifth Excess Catastrophe
Reinsurance Contract
Effective: July 1, 2012
 
entered into by and between
 
Federated National Insurance Company
Sunrise, Florida
(hereinafter referred to as the "Company")
 
and
 
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")
 
Article 1 - Classes of Business Reinsured
 
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies in force at the effective date hereof
or issued or renewed on or after that date, and classified by the Company as
Property business, including but not limited to, Dwelling Fire, Inland Marine,
Mobile Home, Commercial and Homeowners business (including any business assumed
from Citizens Property Insurance Corporation), subject to the terms, conditions
and limitations set forth herein and in Schedule A attached hereto.
 
Article 2 - Commencement and Termination
 
A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2012, with respect to losses arising out of qualifying events commencing at
or after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2013.



B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer's percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur:




 
1.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at the inception of this Contract has
been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




 
2.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by more than 20.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 

 
[image.jpg]

 
 
Page 1

--------------------------------------------------------------------------------

 
 

 
3.
The Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
below A- and/or Standard & Poor's rating has been assigned or downgraded below
BBB+; or




 
4.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or




 
5.
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or




 
6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




 
7.
The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent.  However, this provision shall not
apply to business reinsured with Poseidon Reinsurance Ltd; or




 
8.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or




 
9.
The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.



C.
The "term of this Contract" as used in this Contract shall mean the period from
12:01 a.m., Eastern Standard Time, July 1, 2012 to 12:01 a.m., Eastern Standard
Time, July 1, 2013.  However, if this Contract is terminated, the "term of this
Contract" as used in this Contract shall mean the period from 12:01 a.m.,
Eastern Standard Time, July 1, 2012 to the effective time and date of
termination.



D.
If this Contract is terminated or expires while a qualifying event covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
qualifying event had occurred prior to the termination or expiration of this
Contract, provided that no part of such qualifying event is claimed against any
renewal or replacement of this Contract.

 
Article 3 - Territory
 
The liability of the Reinsurer shall be limited to losses under policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Company's
policies provide coverage when said moveable property is outside the aforesaid
territorial limits.
 

 
[image.jpg]

 
 
Page 2

--------------------------------------------------------------------------------

 


Article 4 - Exclusions

 
A.
This Contract does not apply to and specifically excludes the following:




 
1.
Reinsurance assumed by the Company under obligatory reinsurance agreements,
except business assumed by the Company from Citizens Property Insurance
Corporation.




 
2.
Hail damage to growing or standing crops.




 
3.
Business rated, coded or classified as Flood insurance or which should have been
rated, coded or classified as such.




 
4.
Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such.




 
5.
Title insurance and all forms of Financial Guarantee, Credit and Insolvency.




 
6.
Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety, Accident and
Health, Animal Mortality and Workers Compensation and Employers Liability.




 
7.
Errors and Omissions, Malpractice and any other type of Professional Liability
insurance.




 
8.
Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke. 
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company's property loss under the applicable original
policy.




 
9.
Loss or liability as excluded under the provisions of the "War Exclusion Clause"
attached to and forming part of this Contract.

 

 
10.
Nuclear risks as defined in the "Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)" attached to and forming part of this Contract.




 
11.
Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation.




 
12.
Loss or liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

 
[image.jpg]

 
 
Page 3

--------------------------------------------------------------------------------

 
 

 
13.
Losses in the respect of overhead transmission and distribution lines other than
those on or within 150 meters (or 500 feet) of the insured premises.




 
14.
Mold, unless resulting from a peril otherwise covered under the policy involved.




 
15.
Loss or liability as excluded under the provisions of the "Terrorism Exclusion"
attached to and forming part of this Contract.




 
16.
All property loss, damage, destruction, erasure, corruption or alteration of
Electronic Data from any cause whatsoever (including, but not limited to,
Computer Virus) or loss of use, reduction in functionality, cost, expense or
whatsoever nature resulting therefrom, unless resulting from a peril otherwise
covered under the policy involved.

 
"Electronic Data" as used herein means facts, concepts and information converted
to a form usable for communications, interpretation or processing by electronic
and electromechanical data processing or electronically-controlled equipment and
includes programs, software and other coded instructions for the processing and
manipulation of data or the direction and manipulation of such equipment.


"Computer Virus" as used herein means a set of corrupting, harmful or otherwise
unauthorized instructions or code, including a set of maliciously-introduced,
unauthorized instructions or code, that propagate themselves through a computer
system network of whatsoever nature.


However, in the event that a peril otherwise covered under the policy results
from any of the matters described above, this Contract, subject to all other
terms and conditions, will cover physical damage directly caused by such listed
peril.


Article 5 - Retention and Limit
 
No claim shall be made hereunder as respects any one qualifying event until the
index loss exceeds $89,814,362 in that qualifying event.  The Reinsurer shall
then be liable for the Company's ultimate net loss in excess of $10,000 in an
amount equal to the amount by which such index loss exceeds $89,814,362 as
respects any one qualifying event, but the liability of the Reinsurer shall not
exceed the lesser of (1) its share of the index loss, or (2) $20,000,000 as
respects any one qualifying event, nor shall it exceed $20,000,000 in all for
the term of this Contract.  It is understood that any FHCF recoveries can be
used to satisfy the amount in excess of the index loss of $89,814,362.
 
Article 6 - Florida Hurricane Catastrophe Fund
 
The FHCF mandatory layer of coverage, [which equals $137,738,291 (at 90.0%)
excess of $53,830,924], which is purchased by the Company, shall be deemed to
inure to the benefit of this Contract.  Further, any FHCF loss reimbursement
shall be deemed to be paid to the Company in accordance with the FHCF
reimbursement contract at the full payout level set forth therein and will be
deemed not to be reduced by any reduction or exhaustion of the FHCF's
claims-paying capacity as respects the mandatory FHCF coverage.
 

 
[image.jpg]

 
 
Page 4

--------------------------------------------------------------------------------

 
 
Article 7 - Other Reinsurance
 
The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.
 
Article 8 - Definitions
 
A.
"County index loss" as used in this Contract shall mean an amount equal to the
following as respects each county listed in Schedule A attached hereto:




 
1.
The factor shown as "Payout Factor" for such county in Schedule A attached
hereto; multiplied by




 
2.
The post-loss county factor for such county; multiplied by




 
3.
The PCS loss amount for the state of Florida.



B.
"Index loss" as used in this Contract shall mean an amount equal to the sum of
all county index losses arising out of any one qualifying event.



C.
"Loss adjustment expense," regardless of how such expenses are classified for
statutory reporting purposes, as used in this Contract shall mean all costs and
expenses allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, including court costs and costs of supersedeas and appeal
bonds, and including a) pre-judgment interest, unless included as part of the
award or judgment; b) post-judgment interest; c) legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, including Declaratory Judgment Expense; and d) expenses and a pro rata
share of salaries of the Company field employees, and expenses of other Company
employees who have been temporarily diverted from their normal and customary
duties and assigned to the field adjustment of losses covered by this Contract.



Loss adjustment expense as defined above does not include unallocated loss
adjustment expense.  Unallocated loss adjustment expense includes, but is not
limited to, salaries and expenses of employees, other than in (d) above, and
office and other overhead expenses.


D.
"Loss in excess of policy limits" and "extra contractual obligations" as used in
this Contract shall mean:




 
1.
"Loss in excess of policy limits" shall mean any amount paid or payable by the
Company in excess of its policy limits, but otherwise within the terms of its
policy, such loss in excess of the Company's policy limits having been incurred
because of, but not limited to, failure by the Company to settle within the
policy limits or by reason of the Company's alleged or actual negligence, fraud
or bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action.

 

 
[image.jpg]

 
 
Page 5

--------------------------------------------------------------------------------

 
 

 
2.
"Extra contractual obligations" shall mean any punitive, exemplary, compensatory
or consequential damages paid or payable by the Company, not covered by any
other provision of this Contract and which arise from the handling of any claim
on business subject to this Contract, such liabilities arising because of, but
not limited to, failure by the Company to settle within the policy limits or by
reason of the Company's alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action.  An extra contractual
obligation shall be deemed, in all circumstances, to have occurred on the same
date as the loss covered or alleged to be covered under the policy.



Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.


E.
"PCS loss amount" as used in this Contract shall mean the estimated total amount
of insured property losses as stated in the most recent Catastrophe Bulletin
(originated and disseminated by Property Claims Services ["PCS"]) applicable to
a qualifying event.



F.
"Policies" as used in this Contract shall mean all policies, contracts and
binders of insurance or reinsurance.



G.
"Post-loss county factor" as used in this Contract shall mean the factor
produced by Risk Management Solutions ("RMS") (within 365 days of a qualifying
event) for each county listed in Schedule A attached hereto, pursuant to the
Engagement Letter for Acting as Calculation Agent in Support of Aon Benfield's
Proposed Reinsurance Transaction dated July 1, 2012 (and any amendments thereto)
between the intermediary named in the Intermediary Article (hereinafter referred
to as the "Intermediary") and RMS (or any successor agreement).



H.
Qualifying event" as used in this Contract shall mean any event designated by
PCS as a catastrophe that includes hurricane and/or tropical storm as a peril
involved.



I.
"Ultimate net loss" as used in this Contract shall mean the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as defined herein) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims.  Nothing herein shall be construed to mean that losses under this
Contract are not recoverable until the Company's ultimate net loss has been
ascertained.

 

 
[image.jpg]

 
 
Page 6

--------------------------------------------------------------------------------

 
 
Article 9 - Loss Notices and Settlements
 
A.
Whenever the Company requests that RMS (or any successor company) prepare
post-loss county factors, the Company shall forward a copy of such report to the
Reinsurer as promptly as possible after its completion.



B.
The Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of the following:




 
1.
Any post-loss county factors prepared by RMS (or any successor company) on the
Company's behalf;




 
2.
PCS Catastrophe Bulletins (including Re-Survey Estimates) relating to the index
loss subject to this Contract;




 
3.
A report by the Company setting forth the index loss arising out of any
qualifying event.



The Company shall provide periodic updates of subparagraphs 1 though 3 above, as
such information becomes available to the Company.
 
Article 10 - Salvage and Subrogation
 
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Salvage thereon shall always
be used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss.  The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights, if, in the Company's opinion, it is economically reasonable to do so.
 
Article 11 - Reinsurance Premium
 
As premium for the reinsurance coverage provided by this Contract, the Company
shall pay the Reinsurer $1,500,000 in four equal installments of $375,000 on
July 1 and October 1 of 2012, and on January 1 and April 1 of 2013.  However, in
the event this Contract is terminated, there shall be no premium installments
due after the effective date of termination and the reinsurance premium shall be
prorated based on the period that this Contract was in force and any additional
premium due the Reinsurer or return premium due the Company shall be remitted
promptly.
 

 
[image.jpg]

 
 
Page 7

--------------------------------------------------------------------------------

 
 
Article 12 - Special Provisions
 
A.
In the event that either RMS or PCS fails to perform as prescribed hereunder,
the Company and Reinsurer may mutually agree to a replacement for either RMS or
PCS, as applicable.  If no such replacement can be agreed upon, the Company may
terminate this Contract by giving the Reinsurer notice by certified mail.



B.
As respects losses arising out of qualifying events commencing during the term
of this Contract, as respects PCS Catastrophe Bulletins (including Re-Survey
Estimates) issued after the effective date of termination or expiration of this
Contract, only such Bulletins issued up to 24 months after that date shall apply
for purposes of this Contract.

 
Article 13 - Late Payments
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.



B.
In the event any premium, loss or other payment due either party is not received
by the Intermediary by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest charge on the amount past due
calculated for each such payment on the last business day of each month as
follows:




 
1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




 
2.
1/365ths of the six-month United States Treasury Bill rateas quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




 
3.
The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.


C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:




 
1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Contract. 
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.




 
2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the Reinsurer. 
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.

 

 
[image.jpg]

 
 
Page 8

--------------------------------------------------------------------------------

 
 

 
3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.


D.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.



E.
Interest charges arising out of the application of this Article that are $1,000
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

 
Article 14 - Offset
 
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.  The provisions of this Article shall not
be affected by the insolvency of either party.
 
Article 15 - Access to Records
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, a Subscribing Reinsurer or its
designated representatives shall not have any right of access to the records of
the Company if it is not current in all undisputed payments due the
Company.  "Undisputed" as used herein shall mean any amount that the Subscribing
Reinsurer has not contested in writing to the Company specifying the reason(s)
why the payments are disputed.
 
Article 16 - Liability of the Reinsurer
 
A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company's policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.



B.
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.



 
Page 9

--------------------------------------------------------------------------------

 


Article 17 - Net Retained Lines (BRMA 32E)
 
A.
This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.



B.
The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 
Article 18 - Errors and Omissions (BRMA 14F)
 
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.
 
Article 19 - Currency (BRMA 12A)
 
A.
Whenever the word "Dollars" or the "$" sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.



B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 
Article 20 - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
 

 
[image.jpg]

 
 
Page 10

--------------------------------------------------------------------------------

 
 
Article 21 - Federal Excise Tax (BRMA 17D)
 
A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.



B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

 
Article 22 - Reserves
 
A.
The Reinsurer agrees to fund its share of amounts, including but not limited to,
the Company's ceded unearned premium and outstanding loss and loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known qualifying events) (hereinafter referred
to as "Reinsurer's Obligations") by:




 
1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or




 
2.
Escrow accounts for the benefit of the Company; and/or




 
3.
Cash advances;



if the Reinsurer:



 
1.
Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or




 
2.
Has an A.M. Best Company's rating equal to or below B++ at the inception of this
Contract.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.


B.
With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration
date.  The Company and the Reinsurer further agree, notwithstanding anything to
the contrary in this Contract, that said letters of credit may be drawn upon by
the Company or its successors in interest at any time, without diminution
because of the insolvency of the Company or the Reinsurer, but only for one or
more of the following purposes:

 
 
Page 11

--------------------------------------------------------------------------------

 
 

 
1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;




 
2.
To reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;




 
3.
To reimburse itself for the Reinsurer's share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;




 
4.
To fund a cash account in an amount equal to the Reinsurer's share of amounts,
including but not limited to, the Reinsurer's Obligations as set forth above,
funded by means of a letter of credit which is under non-renewal notice, if said
letter of credit has not been renewed or replaced by the Reinsurer 10 days prior
to its expiration date;




 
5.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.
 
Article 23 - Insolvency
 
A.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim.  It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor.  The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer.

 

 
[image.jpg]

 
 
Page 12

--------------------------------------------------------------------------------

 
 
B.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.



C.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under such policies and in substitution for the obligations of the Company to
such payees.

 
Article 24 - Arbitration
 
A.
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.



B.
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.  Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.



C.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the reinsurers constituting one party, provided, however, that nothing herein
shall impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.



D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 

 
[image.jpg]

 
 
Page 13

--------------------------------------------------------------------------------

 
 
E.
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

 
Article 25 - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)


A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.



B.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 
Article 26 - Severability (BRMA 72E)
 
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.
 
Article 27 - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.
 
Article 28 - Non-Waiver
 
The failure of the Company or Reinsurer to insist on compliance with this
Contract or to exercise any right, remedy or option hereunder shall not:  (1)
constitute a waiver of any rights contained in this Contract, (2) prevent the
Company or Reinsurer from thereafter demanding full and complete compliance, (3)
prevent the Company or Reinsurer from exercising such remedy in the future, nor
(4) affect the validity of this Contract or any part thereof.
 

 
[image.jpg]

 
 
Page 14

--------------------------------------------------------------------------------

 
 
Article 29 - Notices and Contract Execution
 
A.
Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.



B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




 
1.
Paper documents with an original ink signature;




 
2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




 
3.
Electronic records with an electronic signature made via an electronic agent. 
For the purposes of this Contract, the terms "electronic record," "electronic
signature" and "electronic agent" shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



C.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 
Article 30 - Intermediary
 
Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.
 
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This 16th day of August in the year 2012.


Federated National Insurance Company


/s/  Michael H. Braun
 

 
[image.jpg]

 
 
Page 15

--------------------------------------------------------------------------------

 
 
Schedule A
 
INCR Fifth Excess Catastrophe
Reinsurance Contract
Effective:  July 1, 2012
 
Federated National Insurance Company
Sunrise, Florida
 
Payout Factors


State
County
FIPS
Payout
Factor
 
State
County
FIPS
Payout
Factor
Florida
Alachua
12001
0.112%
 
Florida
Lake
12069
0.065%
Florida
Baker
12003
0.152%
 
Florida
Lee
12071
0.400%
Florida
Bay
12005
0.491%
 
Florida
Leon
12073
0.123%
Florida
Bradford
12007
0.080%
 
Florida
Levy
12075
0.035%
Florida
Brevard
12009
0.892%
 
Florida
Liberty
12077
0.144%
Florida
Broward
12011
0.470%
 
Florida
Madison
12079
0.025%
Florida
Calhoun
12013
0.540%
 
Florida
Manatee
12081
0.450%
Florida
Charlotte
12015
0.500%
 
Florida
Marion
12083
0.054%
Florida
Citrus
12017
0.001%
 
Florida
Martin
12085
0.855%
Florida
Clay
12019
0.106%
 
Florida
Miami-Dade
12086
0.150%
Florida
Collier
12021
0.458%
 
Florida
Monroe
12087
0.000%
Florida
Columbia
12023
0.035%
 
Florida
Nassau
12089
0.127%
Florida
DeSoto
12027
0.372%
 
Florida
Okaloosa
12091
2.088%
Florida
Dixie
12029
0.020%
 
Florida
Okeechobee
12093
0.225%
Florida
Duval
12031
0.251%
 
Florida
Orange
12095
0.400%
Florida
Escambia
12033
0.635%
 
Florida
Osceola
12097
0.332%
Florida
Flagler
12035
0.071%
 
Florida
Palm Beach
12099
0.766%
Florida
Franklin
12037
0.162%
 
Florida
Pasco
12101
0.068%
Florida
Gadsden
12039
0.039%
 
Florida
Pinellas
12103
0.500%
Florida
Gilchrist
12041
0.113%
 
Florida
Polk
12105
0.156%
Florida
Glades
12043
0.032%
 
Florida
Putnam
12107
0.076%
Florida
Gulf
12045
0.547%
 
Florida
St. Johns
12109
0.077%
Florida
Hamilton
12047
0.018%
 
Florida
St. Lucie
12111
2.174%
Florida
Hardee
12049
0.183%
 
Florida
Santa Rosa
12113
1.085%
Florida
Hendry
12051
0.811%
 
Florida
Sarasota
12115
0.500%
Florida
Hernando
12053
0.008%
 
Florida
Seminole
12117
0.463%
Florida
Highlands
12055
0.184%
 
Florida
Sumter
12119
0.123%
Florida
Hillsborough
12057
0.500%
 
Florida
Suwannee
12121
0.039%
Florida
Holmes
12059
0.255%
 
Florida
Taylor
12123
0.012%
Florida
Indian River
12061
0.629%
 
Florida
Union
12125
0.071%
Florida
Jackson
12063
0.183%
 
Florida
Volusia
12127
0.193%
Florida
Jefferson
12065
0.000%
 
Florida
Wakulla
12129
0.005%
Florida
Lafayette
12067
0.000%
 
Florida
Walton
12131
1.741%

 

 
[image.jpg]

 
 
Schedule A

--------------------------------------------------------------------------------

 
 
War Exclusion Clause
 
As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.
 
 
 

--------------------------------------------------------------------------------

 


Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)
 
1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.



2.
Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:




 
I.
Nuclear reactor power plants including all auxiliary property on the site, or




 
II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or




 
III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or




 
IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate




 
(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or




 
(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused. 
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



5.
It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.



6.
The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.



7.
Reassured to be sole judge of what constitutes:




 
(a)
substantial quantities, and




 
(b)
the extent of installation, plant or site.



Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that



 
(a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.




 
(b)
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

 
 
 

--------------------------------------------------------------------------------

 
 
Terrorism Exclusion
(Property Treaty Reinsurance)
 
Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:



 
1.
Involves violence against one or more persons, or




 
2.
Involves damage to property; or




 
3.
Endangers life other than the person committing the action; or




 
4.
Creates a risk to health or safety of the public or a section of the public; or




 
5.
Is designed to interfere with or disrupt an electronic system.



This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from or arising out of or in connection with
radiological, biological, chemical, or nuclear pollution or contamination.
 
 

--------------------------------------------------------------------------------